Title: To George Washington from the Public Creditors of Pennsylvania, 21 August 1789
From: Public Creditors of Pennsylvania
To: Washington, George



Philadelphia Augt 21st 1789

That your Memorialists, influenced by a faithful and uniform attachment to the Happiness and Glory of their Country, behold, with peculiar Satisfaction, the establishment of a Government which is expressly constituted to promote and perpetuate Union, Order, and Justice, the great sources of National Prosperity: And when they consider the Characters that are appointed to organize and administer this System, they embrace the most flattering hope that, in its Execution will be found an ample performance of the auspicious Promises which are contained in its Principles. From this anticipation, indeed, Your Memorialists, whose Services and Sufferings in the public Cause cannot require a particular Attestation, have derived that Consolation which the Imbecility of the former Union, and the political Vicissitudes of their own immediate State, would not permit them to indulge.
In the Hour of extreme Necessity, when complicated Want enfeebled, and impending Ruin agitated their Country, Your Memorialists avow an honorable Pride in the Remembrance of the Exertions by which they then essentially contributed to her Protection and Safety. At the same Time that they partook of the Toils and Dangers of Active Life, and suffered in the ruinous Depreciation of the paper Currency, at least in common with their fellow Citizens, the Wealth which had been transmitted to them by their Ancestors, or accumulated by their Industry; the Fund which Prudence had hoarded to administer Comfort to old Age, and the supply which Humanity had provided for the helpless Infant or the solitary Widow, they advanced with a liberal and patriotic Hand to relieve the Exegencies of the Union. The public Faith was pledged by every Solemnity of Assurance; the Honor of the States was bound by every Tie of Gratitude, to compensate so memorable a Sacrafice of private Interest and personal Immunity. Yet your Memorialists, calling your Attention to a melancholy Retrospect,

might remind you of the ineffectual, tho’ virtuous, Efforts of the late Congress to discharge the national Engagements; might describe the apparent disregard of the States for their confederated Sovereignty, tho’ recently purchased through a long and bloody Conflict; and, in the Language of Calamity & Complaint, might deplore the Disappointment, the Poverty, the Wretchedness, and the Anguish which afflicted the first and firmest Patriots of the Union; excluding them from a Participation in the Triumphs of Independence, and imbittering their Love of Liberty with a painful Sense of the Injuries which they sustained. Such reflections, however, your Memorialists chearfully dismiss, in the contemplation of that Compact, which, providing for the Dignity and Honor of the Union, has made the payment of the public Debt a fundamental Principle of the Government; and having imposed the Obligation, has also created an adequate Power to discharge it.
But your Memorialists now humbly confess, that they have waited, in anxious suspence, for some Evidence of the Disposition of Congress upon this Interesting Subject. They admit the general Importance of the Arrangements which have occupied the attention of the federal Legislature; and they particularly rejoice in the Foundations that have been laid for the Production of an efficient Revenue. These, however, are but prelimenary Steps to the attainment of the principal object of the new System, and should Congress adjourn without any more decisive Act for the Restoration of public Credit, the mere Institution of Offices, or the Regulation of Imposts will hardly protect the American Character from the Derision of its Enemies, or the reproaches of those who have hitherto thought that the want of Power was its only Imperfection.
Your Memorialists, with the utmost Deference, beg Leave to represent, that public Credit is the vital Spark of modern Policy, for the History of the World demonstrates that, whatever may be the extent of Territory, the Degree of Population, or the Fertility of Soil, unless the Faith of national Engagements is placed upon a Basis inviolable and immutable, the Advantages of Nature will be lost in the uncertainty of their Enjoyment, and Government will afford no Encouragement to Industry, or Protection to Virtue; but while it oppresses with its Power, must corrupt by its Example. The domestic Experience of America

renders it unnecessary, indeed, to explore the Annals of Ancient or Contemporary Nations in order to collect this salutary Lesson; and there is only wanting an Exercise of that Wisdom which it inculcates to convert her Calamity into a Blessing, and make the remembrance of what has been lost, the Instrument of securing what may yet be acquired. The decay of public Credit, engendering Licentiousness and Anarchy, has once threatened the Perversion of all that was noble in her Exertions, and the Waste of all that was valuable in her Success. To avert a similar Danger, the most unequivocal Demonstration of an Intention to restore the Faith and Purity of her Name, is naturally expected from the Guardian of the public Interest and Honor: And your Memorialists now fervently pray them to consider that Procrastination, in a Business of so delicate a Nature, may be as fatal as a defect of Power, or a want of Disposition to be Just.
In the resources of the Union your Memorialists discover an ample Fund, and in the conduct of their fellow Citizens they perceive a fair and honorable Desire, to discharge the Engagements which were incurred in the common Cause. The only Task, therefore, that seems to be imposed upon the present Government, is to adopt that Mode which shall be best calculated to promote the public Welfare, at the same Time that it does Justice to the Individuals who are interested. Immediately to pay off the public-Debt, principal and Interest, if not impracticable, would be greatly inconvenient; and is certainly unnecessary; for the Example of those Nations who enjoy the highest commercial reputation, has evinced that a permanent Appropriation for the punctual Payment of the Interest, will enable the public Creditor to enjoy, by the facility of a Transfer, all the advantages of the Principal, without injuring the Credit of the Country, or straining her Resources.
Your Memorialists, in addition to these observations, beg Leave respectfully to suggest, that it has been the deliberate opinion of some of the most enlightened Statesmen, that a certain Amount of funded Debt (and surely the Debt of the United States would not be deemed too great) is a national Benefit. The Creation of a new Species of Money by this means, naturally increases the Circulation of Cash, and extensively promotes every kind of useful Undertaking and Enterprize in Agriculture,

Commerce and Mechanics. On this Ground alone, therefore, the Advantages of a funding System would be sufficient to Justify its Establishment; but there are other Arguments, arising from the political situation of America, which ought to render it, in this Country particularly, an object of Favour and Attention. It has been well maintained that, after the Revolution in England, a funding System was there encouraged as the best means of attaching the great and powerful Body of Stockholders to the Government. The Policy which prevailed in that Case, is infinitely more forcible when applied to the Case of the United States; for, the Credit of the Union being perfectly established, every Citizen who is not originally, will be desirous of becoming, a Proprietor in the public Funds; those Individuals who may hitherto have been inimical to the Principles of the Revolution, or averse to the Adoption of the subsisting Constitution, will be irresistably invited to partake of the Benefits, and consequently to promote the Prosperity of the Confederation; each State will find an Interest in the Welfare and punctuality of the rest; the federal Government will be zealously supported as a general Guarrantee; and, in short, a Debt originating in the Patriotism that achieved the Independence, may thus be converted into a Cement that shall strengthen and perpetuate, the Union of America.
Your Memorialists conceive that it would be superfluous to prosecute a Detail of the immediate, or collateral Benefits which a funding System would produce, whether by Stimulating domestic Industry, or attracting foreign Capitals to the Aid of the Husbandman, Merchant, and Artist of America. It is enough in this respect to urge, that Justice, Humanity, and Policy require the earliest Consideration of the Claim which is now respectfully submitted. Nor can it be incumbent on your Memorialists to obviate the suggestions of that pernicious Policy which aims, at once, to plunder them of their only Hope, and to undermine the Foundations of an Infant Government, even before the Structure is compleat. Let it not be recorded in the History of the Revolution, that while the Monarchy of Britain generously cherished and indemnified every Friend to Prerogative and Usurpation, a triumphant Republic suffered the prompt and zealous supporters of the Standard of Liberty to languish in a sad and necessitous obscurity, to lament over those vouchers

of Property and Services that tend, at once, to remind them of the Equality which they formerly maintained among their fellow Citizens; to mark their present lowliness and Penury; and to stigmatize the wanton Ingratitude of their Country.
When, indeed, it is considered that many of the Members of your honorable Body have also been affected by the Destructive Operations and Expedients of the late War; and that all are in the Actual Enjoyment of that Sovereignty which has been principally purchased by the personal Exertions and voluntary Aids of such as are denominated public Creditors, it would be unjust to the Feeling, Integrity, and Gratitude of those whom they now address, were your Memorialists for a Moment to admit a Supposition that a solemn Appeal, thus brought before you, in the name of so numerous a Class of meritorious Citizens, could be neglected or forgotten.
By the glorious Remembrance, therefore, of the past; by the rich Prospect of the future; by the Obligations which the Representatives of the Public owe to the surviving Orphans and Widows of those who have bravely fought the Battles of the Union, or nobly supplied its Wants in the Times of Peril and Distress; and by the regard which is due to the Peace and Happiness of Posterity, Your Petitioners implore your immediate Aid and Interposition; rejoicing that their humble Solicitation for Justice and Humanity, necessarily includes a Prayer for the revival of public Credit, and the advancement of the National Honor.
